Order and judgment (one paper), Supreme Court, New York County (Barbara Jaffe, J.), February 29, 2012, compelling arbitration, unanimously reversed, on the law, without costs, and the arbitration is permanently stayed.
While we find no statutory, constitutional or public policy prohibition against arbitration of this dispute as to the termination of an employee (see Matter of Incorporated Vil. of Lake Grove v Civil Serv. Empls. Assn., 118 AD2d 781 [2d Dept 1986]), a review of the collective bargaining agreement (CBA) discloses that the parties did not agree to arbitrate the dispute (see Matter of County of Chautauqua v Civil Serv. Empls. Assn., Local 1000, AFSCME, AFL-CIO, County of Chautauqua Unit 6300, Chautauqua County Local 807, 8 NY3d 513, 519 [2007]). Article 12.6 of the CBA provides that an employee aggrieved by a penalty or punishment may appeal from the determination by petition to the Chief Administrative Judge or by an application pursuant to CPLR article 78.
Since the issue whether respondent’s claim is a contract griev*622anee or a non-contract grievance does not arise in this matter, article 16.8 of the CBA is not applicable. Concur — Tom, J.E, Acosta, Saxe, Freedman and Feinman, JJ.